NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       MAY 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 SHULAN LIANG,                                      No. 14-70130

               Petitioner,                          Agency No. A201-004-569

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Shulan Liang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      The BIA affirmed the IJ’s adverse credibility determination based on a lack

of candor, implausibilities, and inconsistencies between Liang’s testimony and the

evidence. Substantial evidence supports the adverse credibility determination

under the totality of circumstances. See id. at 1048; see also Singh-Kaur v. INS,

183 F.3d 1147, 1153 (9th Cir. 1999) (“In the circumstances, the IJ reasonably

resolved her doubt against Petitioner, who bore the burden of proof.”). Liang’s

explanations do not compel the contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, in the absence of credible testimony, Liang’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2                                    14-70130